Mr. President, allow me first to congratulate you on your election to the presidency of the thirtieth session of the General Assembly. Your election is a well-deserved tribute to your great qualities as an international statesman.
2.	The admission of Mozambique, Cape Verde and Sao Tome and Principe to membership in the United Nations is yet another result of the persistent and successful process of decolonization and yet another important step towards full universality of membership. The Danish Government looks forward to continuing in this Organization the fruitful co-operation which already exists among our peoples.
3.	We share with others the belief that all States should be Members of the world Organization. All countries should be allowed to reap the benefits of full participation in the work of the United Nations, while being subject to the obligations of the Charter. Irrespective of the sympathy or antipathy we may harbor for any system or policy, we oppose any attempt contrary to the Charter to expel or suspend any Member State from the United Nations itself, its organs or affiliated organizations, or any attempt to limit the rights of a Member State. Peace and progress towards a more orderly world require contacts and dialog in an organized forum. Exclusions or restrictions will serve only to eliminate useful contacts and, in turn, to lessen the possibility of exerting influence.
4.	The thirtieth anniversary of the United Nations offers a very welcome opportunity to evaluate the present state of the Organization and to try to look into the future. In recent years it has often been said that the United Nations is in a state of crisis and irrelevancy. Rather than go into a general but ultimately fruitless discussion of this, I would prefer to take as my point of departure the remarks made by the Secretary-General in the introduction to his report on the
work of the Organization [Al100011Add.!] when he underlines the fact that two great questions concerning the future remain unanswered. First, can the sovereign nations of our interdependent world, in the new circumstances in which we live, reach a sufficient consensus and generate the necessary collective will to give real and lasting effect to the original idea of the United Nations as an effective instrument for keeping the peace? Secondly, can they develop the capacity of the Organization to deal with the global problems which now face all nations and which certainly cannot be dealt with in isolation by one nation or group of nations alone? Those two are essential questions.
5.	We can give a positive reply only if certain important pre-conditions are fulfilled. The first is strict adherence by all Members to the purposes and principles of the Charter of the United Nations and respect for the letter of that instrument. At the twenty-fifth session a foreign minister concluded his statement at this rostrum with what he called the most modest and the least original of proposals: "Let us use our Organization and let us apply the Charter." On this occasion I take the liberty of repeating that proposal,
6.	In this connexion it is important that the division of competence between the Security Council and the General Assembly laid down in the Charter be strictly observed.
7.	It is of paramount importance that we preserve the basic principles of the Charter. At the same time we must realize that the proper functioning of our Organization in an ever-changing world depends on continuous and constructive adaptation to new challenges. We must strive together to proceed by dialog, negotiation and co-operation and we must avoid bitter confrontation. The proceedings and outcome of the seventh special session testify to that.
8.	There must be a convergence of opinions into compromises that all countries can live with. That is true not least in questions where viable solutions can be found only through the participation of the world community as a whole.
9.	We are eager to co-operate, but we are also determined to insist on orderly procedures and adherence to the Charter. The United Nations was never intended to be an organization of like-minded States; it is rather an arena in which to harmonize and accommodate different policies and different interests. That does not mean that this Organization should not reflect deep-rooted divisions and existing, but unacceptable, inequalities. Without an open airing of justified grievances the Organization would lose its life. But we should endeavor to understand our respective back-grounds and motives and ultimately to seek solutions through joint efforts, not arbitrary action.
10.	In particular, in the specialized agencies excessive politicization should be avoided. In spite of the 
many burning and unsolved questions, we are convinced that these organizations derive their strength and their significance from the very fact that they are able to deal with their separate tasks in an objective atmosphere.
11.	If the pre-conditions which I have just mentioned are fulfilled we should be on the road to making this Organization a truly universal tool of co-operation among nations.
12.	The primary task of the United Nations is to maintain international peace and security. The record shows both success and failure. There have been local wars; yet there have been no global wars. More than once, conflicts which might have escalated have been contained through the efforts, or at least within the framework, of the United Nations. The confrontation which marked East-West relations in the postwar period has been increasingly replaced by various forms of co-operation. Here and elsewhere our aim must be, through the development of international co-operation in breadth and in depth, to create a net-work of common interests by which to make the process of detente irreversible.
13.	The second interim agreement between Egypt and Israel must be viewed as a significant step towards a just and lasting peace. The momentum must be preserved, however, so that through negotiation new and substantial progress can be made on the road to a global peace settlement in accordance with the well- known principles laid down in Security Council resolutions 242 (1967) and 338 (1973). In this respect may I also recall our adherence to the declaration of the nine members of the European Economic Community [EEC] adopted on 6 November 1973.
14.	In Cyprus the United Nations has endeavored for many years to help bring about conditions for a peaceful solution based on the consent of the two national communities. The Danish Government highly appreciates the current efforts of the Secretary- General to promote negotiation between the representatives of the Cypriot communities. We shall continue to support those efforts. We appeal to the parties to act with prudence, with realism and with flexibility.
15.	When we consider the search for just and lasting settlements in the Middle East and Cyprus we should not overlook the essential role also played by United Nations peace-keeping forces in these areas. Peacekeeping operations cannot in themselves solve political problems. That goes without saying. But they can help to reduce tension between conflicting parties and thereby create an atmosphere conducive to realistic negotiations between them. Peace-keeping is an indispensable prerequisite to peace-making. The peace-keeping operations of the United Nations have in fact proved to be one of the most constructive and imaginative accomplishments of this Organization.
16.	After a decade of slow development the process of decolonization has regained its impetus. The United Nations has played an essential role in the developments which have taken place in southern Africa and which in the last few years have brought out particularly gratifying results in the efforts to achieve independence for the former Portuguese Territories.
17.	But many Africans are still under the yoke of oppression. This is true not least of Namibia. The Republic of South Africa continues to uphold its illegal regime and to prevent the population from exercising its right of self-determination and independence. In this respect, the United Nations has quite a special responsibility which we must all do our utmost to live up to. The pressure on South Africa must not be weakened; on the contrary, it must be enhanced and so must the pressure on the illegal regime in Southern Rhodesia by strict implementation of the sanctions of the United Nations. In spite of the persistent denunciation by the international community, the illegal regime continues to exercise its repressive policies against the African majority of Zimbabwe and to deprive those people of their rights as equal citizens.
18.	The United Nations is rapidly acquiring a new and important role in the management of the world economy. This is in keeping with the universal character of the Organization.
19.	The existing gaps between rich and poor countries, between countries favored by nature and countries less endowed, constitute the stark reality on the basis of which our common endeavors in the United Nations must proceed. It is the duty of all nations to take an active part in efforts to eliminate unfair inequalities and outdated privileges among the peoples of the world. Only by helping the less fortunate peoples to regain their dignity and to occupy a proper place in the human community can we hope to create a just world,
20.	In the promotion of this goal, the Danish Government is firmly committed to the official development assistance target of 0.7 per cent of gross national product set out in the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)]. According to our national plan, the target envisaged in the resolution adopted last week at the seventh special session [resolution 3362 (S-VII)] will be reached by the end of this decade.
21.	It is a distinctive feature of Danish development assistance that about half of it is channeled through international organizations. Through our contributions, first and foremost, to the United Nations Development Program, we have supported efforts to enable the United Nations to play an important role in international development co-operation.
22.	Although we can truthfully claim that considerable and encouraging results have been accomplished through past and ongoing development Programs, we have to admit that those Programs have been insufficient to achieve the goal of narrowing the gap in standards of living of developing and developed countries.
23.	We have accepted this challenge. The response by the member countries of EEC to the proposals presented by the Group of 77, including the signing of the 1975 Lome Convention, bear out our earnest desire for a constructive dialog.
24.	It would be idle to expect rapid and spectacular results. The process of adjusting to new conditions and of accepting the necessary sacrifices has its own rhythm and is conditioned by our democratic decision- making processes. Patient negotiations are needed, not only among nations but, equally importantly, within nations where conflicting interests have to be reconciled. The general economic climate is another significant factor in determining the ability of developed countries to meet the requirements for changes in the economic order and, in turn, the capacity of developing countries to enjoy the benefits thereof.
25.	The seventh special session was an event of major importance. Member States succeeded in reaching agreement on guidelines for a broad and realistic Program of measures designed to increase the capacity of the developing countries to pursue their development. The outcome was significant because it was achieved through true negotiations involving give-and-take on both sides. It is an encouraging sign that a new and realistic approach has been found. It holds a real promise for the success of the detailed negotiations which must now be conducted to give substance to the resolution.
26.	Another area of international co-operation under the auspices of the United Nations is the drafting now under way of a convention for a new law of the sea. Such a convention will only acquire the intended value if it receives nearly universal adherence. It is therefore essential that reasonable account should be taken of all legitimate interests in the elaboration of solutions to the concrete problems.
27.	A continuing concern of our Organization is to promote and encourage respect for human rights. Throughout the existence of the United Nations we have had to witness persecution on ideological, political or religious grounds, torture and other flagrant violations of fundamental human rights in many parts of the world. Unfortunately, present-day practices in our various continents bring fresh and tragic evidence of such violations. It remains one of the central duties of the world community to react with determination to such practices wherever they occur.
28.	In conclusion, I would like to touch briefly upon a very important aspect of our work. The United Nations was established by the peoples of the world. An organization created by man to work for man can only succeed if it is backed by public understanding, by respect and by support from the people. We must admit that a flow of rhetoric, inaction, disrespect for the Charter, and national narrow-mindedness have often weakened public faith in this Organization.
29.	Public understanding and support must be regained. We must develop an atmosphere of moderation and conciliation conducive to a genuine dialog: that is, a dialog based on respect for differing national interests. We must all show greater willingness to co-operate constructively in the search for common answers to the global problems confronting us.
30.	The Danish Government does not underestimate the magnitude of this task. But if we all have the wisdom, the courage and the political will to cooperate we may be able together to develop a strong United Nations. It is an immediate challenge to all 141 Members to make this Organization a more effective instrument for the strengthening of international peace and security and for international economic and social co-operation. If we fail, it will be our common responsibility.
